Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-12, in the reply filed on 11/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2021.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the photographs of Figures 2-7 are not the only practicable medium for illustrating the claimed invention (37 CFR 1.84(b)(1)).  Additionally, said photographs are not of sufficient quality so that all details in the photographs are reproducible in the printed patent.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 6, said claim is held to be indefinite because it is unclear upon what the claimed percentage is based (weight, volume, mol%, etc.).  The specification fails to specify what the percentage is based upon.
With regards to claim 8, said claim is held to be indefinite because it is unclear what is meant by “tablet form uncoated with casein.”  Does the claim require the tablet to be uncoated or does the claim allow for the tablet to be coated so long as it is not coated with casein?
With regards to claim 10, said claim is held to be indefinite because it is unclear what is meant by “coin shaped tablet”; not all coins are of the same size or shape and could possibly be circular, hexagonal, octagonal, etc.  Thus, it is unclear what shape is being claimed.
	With regards to claim 11, said claim is held to be indefinite because it is unclear what objective standard is utilized to determine if the composition “provides a temperature drop with at least 92% of urea in 0.5 grams of coined shaped pills.”  Additionally, the claim is held to be indefinite because it is unclear what is meant by “with at least 92% of urea in 0.5 grams of coined shaped pills.”  Specifically, it is unclear if the claim requires the composition to be in the form of a coined shaped pills, to include at least 92% urea, for the composition to be in a 0.5g form, etc.  Furthermore, it is unclear what the percentage is based upon (weight, mol%, vol%, etc.) and what is meant by “coined shaped” pill.
	With regards to claim 12, said claim is held to be indefinite because it is unclear what objective standard is utilized to determine if the composition is “configured to dissolve in water or blood by 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chawrai (US 2016/0128944) in view of Srivastava et al (US 2018/0149402).
Chawrai teaches a composition, comprising an active agent which may be at least one cooling agent (0070), a casein (0090; 0120); on or more fillers (0182); one or more colorants (0071); one or more carbohydrates (0112).
Chawrai teaches the composition may contain blends of cooling agent (0006), but does not teach the cooling agent comprises urea and/or ammonium nitrate or that the cooling agent may be potassium chloride. However, Srivastava teaches that ammonium nitrate, urea, and potassium nitrate are all known in the art to be cooling agents (0030).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a blend of urea and/or ammonium nitrate and potassium nitrate as the cooling agent taught in Chawrai.  The motivation for doing so would have been that the courts have held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (see MPRP 2144.06).


With regards to claims 3-5, Chawrai teaches that the amount of cooling agent is a result effective variable that will determine the cooling effect of the composition.  Thus, it would have been obvious to one of ordinary skill in the art to optimize the amount of cooling agent in the composition to optimize the cooling effect of said composition
	With regards to claim 6, Chawrai teaches the composition may comprise sugar as the carbohydrate (0112).  Chawrai further teaches the composition may be a gel (0018).  With regards to the claimed amount of sugar, Chawrai teaches the carbohydrate may be present in amounts of 1-99wt% (0036).
With regards to claim 7, Chawrai teaches the composition may be in the form of a tablet (0171) and may have a coating comprising casein (0070-0072; 0134).
	With regards to claim 8, Chawrai teaches the composition may be in the form of a tablet wherein the coating does not contain casein (0070; 0030).
With regards to claim 9, Chawrai teaches the casein may be modified casein (0090;  0134).
	With regards to the “coin shaped” limitation of claim 10, the courts have held that the choice of shape/configuration is s a matter of choice which a person of ordinary skill in the art would have found obvious absent evidence the particular shape/configuration is significant (see MPEP 2144).
	With regards to claim 11, Chawrai teaches the amount of cooling agent is a result effective variable (see above).  Furthermore, the shape/configuration is a matter of choice which a person of ordinary skill in the art would have found obvious (see above).  Additionally, with regards to the claimed weight/size, the courts have held when the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed invention and an invention having the claimed relative 
	With regards to claim 12, it is known in the art the cooling agents dissolve in water and withdraw heat from the surrounding environment to result in a temperature drop.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0105877, US 20214/02166061, US 2013/0034719, US 20212/0263659 each teach cooling agents containing human necessity articles activated by contact with liquids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/KEVIN R KRUER/Primary Examiner, Art Unit 3649